Whitfield, O. T.,
delivered the opinion of the court.
Learned counsel for the appellant practically concede that, if this was an “order notify” shipment, then the judgment is correct. We think that is just the kind of shipment it is. The testimony sufficiently shows this. On the face of the freight bill these words appear: “Consignee, Organ Power Company,. O N Patton-Rubush M. House.” These letters “O N” are universally understood to signify “order notify.” This court must know, on reading them, what everybody knows they mean.. Learned counsel say that, in what they call the “memorandum acknowledgment,” the capital letters “P. R. M. Co.,” must mean “Patton-Rubush Music Company.” Why must they mean that ?■ Why, because the entire context of the instrument shows that. Precisely in the same way, the entire context in the freight bill shows that the letters “O N” mean order notify.
Being, therefore, a shipment of the order notify kind — that is to say, a shipment wherein the consignor consigns the thing, to himself to be delivered, on his order, upon the surrender of the bill of lading by the party to be notified — the judgment is-correct, and it is affirmed.

Affirmed*